      Case 2:21-cv-00854-JAM-JDP Document 14 Filed 09/07/21 Page 1 of 1



 1   CELIA McGUINNESS, Esq. (SBN 159420)                    ANTHONY GOLDSMITH, Esq (SBN 125621)
     DERBY, McGUINNESS & GOLDSMITH, LLP                     DERBY, McGUINNESS & GOLDSMITH, LLP
 2   1999 Harrison Street, Suite 1800                       21550 Oxnard Street, Suite 300
     Oakland, CA 94612                                      Woodland Hills, CA 91367
 3   Telephone: (510) 987-8778                              Telephone: (818) 213-2762
     Facsimile: (510) 359-4419                              Facsimile: (510) 359-4419
 4   Email: info@dmglawfirm.com                             Email: info@dmglawfirm.com
 5
     Attorneys for Plaintiff
 6   GERARDO HERNANDEZ
 7

 8                         IN THE UNITED STATES DISTRICT COURT
                      IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     GERARDO HERNANDEZ,                            CASE NO. 2:21 -cv-00854-JAM-JDP
11
                     Plaintiff,                    Civil Rights
12
     v.                                              ORDER
13                                                   SETTTING ASIDE DEFAULT
     NORTHSTAR HOLISTIC                              JUDGMENT AGAINST DEFENDANT
14   COLLECTIVE, a non-profit mutual                 NORTHSTAR HOLISTIC
     benefit corporation; 1218 C STREET              COLLECTIVE, a non-profit mutual
15   LLC, a California limited liability             benefit corporation, AND SETTING
     company; and DOES 1 through 20,                 THE TIME FOR ITS ANSWER
16   Inclusive,
17                   Defendants.
18

19

20            FOR GOOD CAUSE SHOWN, the default entered against Defendant Northstar Holistic

21   Collective is set aside. Defendant Northstar Holistic Collective must file its Answer on or before

22   September 17, 2021.

23

24        Dated: 9/3/2021                                   /s/ John A. Mendez
                                                            THE HONORABLE JOHN A. MENDEZ
25                                                          UNITED STATES DISTRICT COURT JUDGE

26

27

28


     ORDER SETTING ASIDE DEFAULT RE: NORTHSTAR COLLECTIVE
